DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The pending claims, 1-20, comprise 3 groups of claims:
1) Method1: 1-7, 
	2) Article: 8-14, and 
	3) System1: 15-20.
	The groups of claims appear to have the same scope and will be examined together.
As of October 19, 2021, claim 1 is as followed:
1. A computer-implemented method, comprising: 
[1] storing data in a database, the data comprising:
		(i) data about a first plurality of users and a plurality of tasks, wherein the tasks comprise a plurality of steps performed by a second plurality of users, the second plurality of users comprising an interviewer;
		(2i) a pipeline data structure comprising a plurality of stages corresponding to the steps, the plurality of stages comprising an interview stage and an offer stage, each stage storing requirements for completing the stage, the pipeline data structure further storing pointers associated with the data about the first plurality of users, wherein the first plurality of users are represented in the pipeline data structure to track the progress of the first plurality of users through the plurality of steps; and
		(3i) a second data structure comprising a table, wherein each task has a corresponding table, and wherein columns of the table correspond to stages of the pipeline data structure and rows of the table correspond to different users of the second plurality of users, and wherein each cell of the table comprises rules for generating a customized view of data for particular users of the second plurality of users, and wherein the rules include at least one of:

(5i) presenting a second notification when a second action associated with a second stage of the plurality of stages has not been completed by a different particular user of the particular users;
[2] receiving, by a processor, information associated with an interview step of the plurality of steps from an interviewer, the interview step being associated with an interview of a first user of the first plurality of users by the interviewer;
	[3] storing, by a processor, a pointer associated with the first user of the first plurality of users in the interview stage in the pipeline data structure associated with the interview step responsive to receiving the information; 
 [4] receiving, by a processor, a request to check on the status of one or more tasks, the request comprising metadata to identify the interviewer generating the request;
	[5] identifying, by the processor, one or more tasks that the first user is involved in;
	[6] generating, by the processor, a first view for the interviewer responsive to a user request from the interviewer, wherein the first view is customized for the interviewer based on the rules in the second data structure for the interviewer and the stage of the pipeline for the first plurality of users, wherein the customized view comprises a graphical pipeline generated based on the pipeline data structure, the graphical pipeline, when displayed, having a visual appearance for each stage corresponding to a number of users from the first plurality of users within each stage; and
	[7] sending the first view to the interviewer for display on a client device which transmitted the user request, wherein different users of the second plurality of users on different client devices receive different views based on data in the pipeline data structure; and 
[8] making an offer to the first user of the first plurality of users when the first user of the first plurality of users transitions to the offer stage of the plurality of stages in the pipeline data structure.
	Note
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) In independent claims 1, 8 and 15, steps [3]-[4] are vague because it’s carried out by a different “a processor” than the “processor” of the previous step [2].  They appear to be carried by the same processor so that changing the language “a processor” to “the processor” in steps [3] and [4] are recommended.  
	“[3] storing, by a processor, a pointer associated with the first user of the first plurality of users in the interview stage in the pipeline data structure associated with the interview step responsive to receiving the information; 
 [4] receiving, by a processor, a request to check on the status of one or more tasks, the request comprising metadata to identify the interviewer generating the request;”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained notwithstanding that the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference by (1a) combining prior art reference teachings or (1b)  substitution of one known element for another, to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-7 (method), respective 8-14 (article), and respective  15-20 (system), are rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) GEHRING et al.			US 2016/0.026.347 and 
(2) MEJDRICH et al.			US 2013/0.044.117, and
(3) GAUGER				US 2007/0.192.156.
As for independent claims 1, 8 and 15, GEHRING et al. discloses a computer-implemented method, CRM, and system for monitoring a hiring process for a plurality of open positions within an organization, the method comprising:
[1] storing data in a database, the data comprising:
(i) data about a plurality of applicants and a plurality of tasks for a plurality of open requisitions, wherein the tasks comprise a plurality of steps performed by a second plurality of users;
{see Fig. 4B and respective [0130-0131]

    PNG
    media_image1.png
    395
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    572
    445
    media_image2.png
    Greyscale


	
    PNG
    media_image3.png
    254
    540
    media_image3.png
    Greyscale

	Data stored in the database comprising:
	(1) a plurality of candidates for plurality of job openings and the second plurality of users comprising an interviewer/referrer, see Fig. 4A, 420.
		

(2i) a column data structure comprising a plurality of stages, each stage storing requirements for completing the stage, the column data structure further storing pointers
associated with the applicants, wherein a plurality of open requisitions are represented by one or more applicants in the column data structure; and 
	{See Fig. 4B above, under 
“Candidate Status”, 
SystemSourceDesc
ReferralStatusDesc…
…..
OriginalReferStatusDesc
Fig. 4B shows “Candidate Status” which includes the “status stages” and “434 CandidateId”, “CandidateSourceCd”, “436 PeopleKey”, “440 Referrer”, “450 ApplicantStatus”, which inherently stores pointers associated with the applicants.  Fig. 15, shows different users “Mariana Donato”, “Agustin Perciavalle”, “Maria Britto”, etc. 
(3i) a second data structure comprising a table, wherein each open requisition has one corresponding table, and wherein columns of the table correspond to stages of the pipeline data structure and rows of the table correspond to different users, and wherein each cell of the table comprises rules for generating a customized view of data in the database for particular users;
[2] receiving, by a processor, information associated with an interview step of the plurality of steps from an interviewer, the interview step being associated with an interview of a first user of the first plurality of users by the interviewer;
	[3] storing, by a processor, a pointer associated with the first user of the first plurality of users in the interview stage in the pipeline data structure associated with the interview step responsive to receiving the information; 

Fig. 15, shows different users “Mariana Donato”, “Agustin Perciavalle”, “Maria Britto”, etc. 

    PNG
    media_image4.png
    440
    500
    media_image4.png
    Greyscale

In view of the teaching in [0045], it would have been obvious for an employee to function as a recruiter by referral by finding the best qualified applicants, interviewing them, recruiting them and coaching them so that they will be hired as part of referral in order to get the reward/bonus.  
[4] receiving, by a processor, a user request to check on the status of a plurality of open requisitions configured for filling a plurality of positions within an organization, the request comprising metadata to identify a first user generating the user request;

    PNG
    media_image5.png
    257
    541
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    381
    500
    media_image6.png
    Greyscale


    PNG
    media_image2.png
    572
    445
    media_image2.png
    Greyscale


	
    PNG
    media_image7.png
    301
    517
    media_image7.png
    Greyscale

[5] identifying, by the processor, one or more tasks that the first user is involved in; 
See Fig. 7 and Fig. 15, see 1502 “Track the status of your referral and coach them through the recruitment process”.  The task of the referrer or first user is to “coach” the 
 
    PNG
    media_image1.png
    395
    550
    media_image1.png
    Greyscale

[6] generating, by the processor, an open requisition web page display for the interviewer/referral that provides a summary on a plurality of applicants applying for the open requisition, wherein the open requisition card is customized for the user profile based on the rules in the second data structure for first user and the stage of the pipeline for the applicants, wherein the open requisition card view comprises a graphical pipeline generated based on the column data structure, the graphical pipeline, when displayed, having a visual appearance for each stage corresponding to a number of applicants within each stage; and
{see Fig. 15 below and respective [0143], “Track the status of your referral and coach them through the recruitment process”, and respective [0143]}


    PNG
    media_image8.png
    391
    520
    media_image8.png
    Greyscale

		
		
    PNG
    media_image9.png
    428
    538
    media_image9.png
    Greyscale


{see Fig. 15, “Track the status of your referral and coach them through the recruitment process”, and respective [0143]}
As for the term “open requisition web page” instead of “open requisition card”, however, it would have been obvious to call the open requisition web-page as “card” as mere using other similar name to describe an item for displaying chart or figure.  
[8] making an offer to the first user of the first plurality of users when the first user of the first plurality of users transitions to the offer stage of the plurality of stages in the pipeline data structure.
{see 0074 “status … job offer or the interview..”]}

    PNG
    media_image10.png
    254
    562
    media_image10.png
    Greyscale


    PNG
    media_image9.png
    428
    538
    media_image9.png
    Greyscale



    PNG
    media_image11.png
    361
    500
    media_image11.png
    Greyscale


GEHRING et al. fairly teaches the claimed invention except for explicitly discloses:
1) A type of “data structure”, a “pipeline” type instead of “column.” and 
2) step [5] wherein different users of the 2nd plurality of users on different client devices receive different views based on data in the pipeline data structure.

MEJDRICH et al. is cited to teach the use of “pipeline data structure”, Fig. 5, element 206 for storing user data.

    PNG
    media_image12.png
    281
    545
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    420
    550
    media_image13.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the aggregating data to provide a display in an Interface in a requisition system of GEHRING et al. by using a pipeline data structure as taught by MEJDRICH et al. for storing data and exchange data more effectively, as taught in [0078].  RATIONALE G, combine/modify.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

    PNG
    media_image14.png
    259
    550
    media_image14.png
    Greyscale

GEHRING et al. /MEJDRICH et al. fairly teaches the claimed invention except for explicitly discloses:
2) step [5] wherein different users of the 2nd plurality of users on different client devices receive different views based on data in the pipeline data structure.
GAUGER is cited to teach a network based interactive project management wherein different users of plurality of users on different client devices receive different views based on data in the project data structure.

    PNG
    media_image15.png
    295
    530
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    763
    444
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    361
    543
    media_image17.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the aggregating data to provide a display in an Interface in a requisition system of GEHRING et al. /MEJDRICH et al. by using different users of plurality of users on different client devices receive different views based on data in the project data structure as taught by GAUGER for monitoring other related/different participants in the project.  RATIONALE G, (a) combine.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  In view of the step of sending a 1st view and receive the 1st view in Fig. 15 of GEHRING et al. above, it would have been obvious to send different views to different clients based on the teachings of GAUGER above.  Furthermore, the step of “duplicating of parts/tasks for multiple effects” is well known legal precedent.
See In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960). 

	As for dep. claim 2 (part of 1 above), and respective 9 (part of 8 above), and 16 (part of 15 above), which deal with (1) type of 1st view, open requisition view for showing candidate status, this is taught in GEHRING et al. Fig. 15, and ¶¶ [0143] cited above, and (2) the users are job applicants, “hired” or GAUGER Fig. 5 in view of Fig. 30.
		
    PNG
    media_image18.png
    306
    400
    media_image18.png
    Greyscale


As for dep. claim 3 (part of 1 above), and respective 10 (part of 8 above), and 17 (part of 15 above), which deal with 3 features, (1) a determined current stage for each candidate, this is taught in GEHRING et al. Fig. 15 above, “Mariana”, (2) a determined current stage with action, this is taught in Fig. 15 above, “”coach them”, Fig. 7, “Follow & help them progress”, and (3) a generated to do section, this is taught in Fig. 15 above, “coach them”, Fig. 7, “Follow & help them progress” and respective [0143] and [0134].  Alternatively, this is also taught in GAUGER Fig. 30 in combination with Fig. 5.
1 above), and respective 11 (part of 8 above), and 18 (part of 15 above), which deal with 2 features, (1) a detected user input, this is taught in GEHRING et al. Fig. 16 below, step 1602, 1604 and 1606, and respective [0144] (2) an executed function to complete the user’s input, this is taught in Fig. 16, “Tell me!”, “Your bonus could be”, “Follow and help them progress”, “share the success” and respective [0144].  Alternatively, this is also taught in GAUGER Fig. 30 in combination with Fig. 30, “reply”, “receive”, “reply”, and Fig. 5, [0135 “display event” or “portal”].

    PNG
    media_image19.png
    145
    518
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    306
    549
    media_image20.png
    Greyscale






1 above), and respective 12 (part of 8 above), and 19 (part of 15 above), which deal with further features of the generated 1st view: 
(1) a determined of a current stage, this is taught in GEHRING et al. Fig. 15, 1504, stage (2) “Pending Review”, 1506, “In Review”, etc., 
(2) a determined subsequent stage with action item, this is taught in Fig. 15, 1504, stage (2) “Pending Review”, 1506, “In Review”, 1512 “Moved to Another Job”, stage 12, and step 1518, 1514, stage 27, “Candidate Rejected”, “X” sign , and “+” sign.
(3) a generated “waiting-for-section”, this is taught in Fig. 16, “Calculated Reward”, “Your bonus could be”?, “Tell Me!”. 

    PNG
    media_image21.png
    387
    500
    media_image21.png
    Greyscale


    PNG
    media_image20.png
    306
    549
    media_image20.png
    Greyscale

Alternatively, this is also taught in GAUGER Fig. 30 in combination with Fig. 5.

    PNG
    media_image22.png
    159
    547
    media_image22.png
    Greyscale

	
As for dep. claim 6 (part of 1 above), and respective 13 (part of 8 above) and 20 (part of 15 above), which deal with further features: (1) a detected user input and option for reminding to complete another action, this is taught in GEHRING et al. ¶¶ [0145]  and Fig. 16 above or Fig. 17.
	
    PNG
    media_image23.png
    148
    541
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    367
    647
    media_image24.png
    Greyscale

Alternatively, this is also taught in GAUGER Fig. 30 in combination with Fig. 5 with further inputs such as “Status Change”, “Completed”, “Late” or “To be completed In”.

    PNG
    media_image22.png
    159
    547
    media_image22.png
    Greyscale

	
As for dep. claim 7 (part of 1 above), and respective 14 (part of 8 above), which deal a device for maintaining a connection with the devices and updating features, these are taught in Fig. 4A and 4B cited above.  The feature “open web socket with a client device” is inherently included in the teachings of Fig. 4B below to provide “a link”, or the “connection” feature and or the “updating” feature.

    PNG
    media_image25.png
    245
    450
    media_image25.png
    Greyscale


	
    PNG
    media_image2.png
    572
    445
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s arguments on 10/19/2021 are noted and the results are as followed:
	1) 101 Rejection: withdrawn.
	2) 103 Rejection: new citations are added to address the amended features.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/            Primary Examiner, Art Unit 3689